Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 11/30/2020.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2012/0118575 in IDS).
Regarding claims 32, Griffin teaches a method for preventing scale, such as calcium sulfate ([0003]), in circulating water comprising adding a scale inhibiting polymer having two or more monomers wherein at least one recurring monomer is an allyl sulfonate monomer ([0019]-[0022] and [0055]), at least one recurring monomer is a styrene sulfonate monomer, and at least one recurring monomer is maleic acid (([0019]-[0022] and [0055]). It is noted that the monomers listed are in a list form and recite at the end that mixtures of the listed monomers can be used.  Thus, it could be argued that with the many listed monomers, Griffin does not reasonably anticipate the claimed polymer with the two monomers claimed especially since the examples never teach said combination of monomers.  However, one skilled in the art would have it obvious to 
Regarding claim 47, Griffin teaches that that the allyl sulfonate monomer is sodium allyl sulfonate ([0055]) and the styrene sulfonate salt can be sodium styrene sulfonate ([0022]). Griffin teaches that the monomers can be a mixture of various monomers, which would include three recurring monomers, which include maleic acid ([0019]-[0022]).  Thus, to one skilled in the art, it would have been obvious for the polymer to comprise of three recurring polymers given the teachings in Griffin as it is merely combining known equivalent monomers used for the same purpose.
Regarding claim 48, Griffin teaches that the scale inhibiting polymer has a molecular weight of 4000-10,000 Daltons ([0025]). 

Claim 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2012/0118575 in IDS) in view of Alfano et al. (US 5,454,954 previously referenced).
Regarding claim 33, Griffin teaches that the circulating fluid is utilized in subterranean formations and would have various scale ions ([0003]).  Griffin does not teach that the subterranean formations utilization is a mining process.  Alfano teaches similar scale inhibiting polymers, such as styrene sulfonate and other sulfonate based monomers, being used to treat circulating water in a mining operation (C2/L18-C3/L42).  Alfano further teaches that the scale inhibiting polymers are effective on a stream 
Regarding claims 34-39, Alfano teaches that the mining process fluid having scale issues is from extracting precious metals, such as copper, gold and silver, from ore and the process can include carbon in leach and other adsorption processes and that the circulating fluid is an aqueous alkali cyanide solution (C2/L18-C3/L42 and C4/L9-10).
Regarding claim 40, Griffin teaches that the scale inhibiting polymer is a solution containing the scale inhibiting polymer and water ([0038]). 

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2012/0118575 in IDS) in view of Moore et al. (US 2012/0032093 in IDS).
Regarding claim 46, Griffin fails to teach the terpolymer consisting of sodium allyl sulfonate-containing monomer, sodium styrene sulfonate monomer, and acrylamide as Griffin teaches the use of various other monomers, such as maleic acid ([0055]).  Moore teaches that maleic acid and acrylamide polymers are equivalent monomers for scale inhibiting polymers ([0012]).  As such, it would have been obvious to replace the maleic acid monomer in Griffin with the acrylamide polymer in Moore as it is an art recognized equivalent scale inhibiting monomer in the art and one skilled in the art would have a reasonable expectation of success in doing so. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. Applicant argues that one skilled in the art would not arrive at the claimed combination as Griffin teaches the combination including a specific first monomer that is different than claimed.  Attention is directed to [0019]-[0020] and [0055] that explicitly states the polymer having maleic acid and sodium allyl sulfonate monomers ([0055]).  Combined with [0022] that states an additional scale inhibiting monomers selected from “diethyl allyl phosphonate, vinyl phosphonic acid, and sodium styrene sulfonate,” the number of choices argued by Applicant is really only a small grouping that one skilled in the art would have found obvious to choose the claimed grouping among the limited number of choices.  Further, MPEP 2144.06 is clear that choosing a combination of equivalents known for the same purpose would have been prima facie obvious ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  The rejection is basically using the polymer in [0055] (maleic acid and sodium allyl sulfonate) and combining with another known equivalent scale inhibiting monomer of sodium styrene sulfonate. Further, the rejection is based upon polymer B (terpolymer) due to the “or” clause making polymer A the non-elected option according to the claimed invention. 
Applicant argues that Fig. 1 shows unexpected results. Examiner is unclear as to what unexpected results Applicant is referring. For copolymer A and terpolymer B, the degree of inhibition for each is lower than KemGuard 269 for both the 0% and 1% samples over a large part of the ranges shown with only terpolymer B with maleic acid having a higher efficiency in higher ranges. As such, no unexpected results are present as no “marked improvements” over KemGuard is shown. Slightly better results in some ranges is expected as various equivalent chemicals produce varying but overall similar results. Applicant mentions that the claimed polymers show more effective control than KemGuard, but Applicant has failed to provide any factual basis for said conclusory statement. Further, from Fig. 1, it appears KemGuard is as efficient if not more so than the claimed polymers over the broad ranges shown. Lastly, unexpected results must be shown over the claimed range.  No specific range is claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777